Citation Nr: 1414759	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy from June 3, 2009 and in excess of 30 percent from March 30, 2010.

2.  Entitlement to a compensable rating for bilateral hearing loss prior to November 10, 2011 and a rating in excess of 30 percent from November 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and G.P.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from January 1979 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2013.  

The issue of the Veteran's entitlement to a temporary total disability rating due to hospitalization has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the issue was raised in a January 2014 VA medical center report of hospitalization, which indicates that the Veteran was hospitalized for treatment related to his service-connected psychiatric disorder.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

In this decision, the Board grants a 40 percent rating for the Veteran's right lower extremity radiculopathy for the entire period on appeal.  The issues of (1) entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy, and (2) entitlement to a compensable rating for bilateral hearing loss prior to November 10, 2011 and a rating in excess of 30 percent from November 10, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's right lower extremity radiculopathy has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for right lower extremity radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a; Diagnostic Code (DC) 8520, 8521 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that a higher rating of at least 40 percent is warranted for the Veteran's right lower extremity radiculopathy and remands the matter for a rating in excess of 40 percent.  As such, no discussion of VA's duty to notify is necessary.

In a December 2009 rating decision, the RO granted service connection for right lower extremity radiculopathy, as secondary to the Veteran's service-connected low back pain with testicular pain disability, and assigned a 20 percent rating, effective June 3, 2009.  This rating was granted pursuant to 38 C.F.R. § 4.124a, DC 8521 for incomplete paralysis of the external popliteal nerve.  The Veteran filed a timely notice of disagreement with the assigned disability rating and perfected appellate review of the determination.  Thereafter, the RO issued a rating decision in December 2011 in which it increased the rating for right lower extremity radiculopathy to 30 percent, effective March 30, 2010.  During the Veteran's April 2013 hearing, he expressed satisfaction with his 30 percent evaluation and stated that he wished to limit the scope of the present appeal to the issue of entitlement to a 30 percent rating for right lower extremity radiculopathy from November 30, 2009, which is the date of a VA examination during which the severity of this disability was assessed.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different DCs, is to be avoided.  See 38 C.F.R. § 4.14 (2013).  Thus, separate ratings under different DCs are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, while the Veteran has been rated pursuant to the rating criteria of 38 C.F.R. § 4.124a, DC 8521 with regard to the claim on appeal, the Board will assess the Veteran's disability picture within the context of additional, appropriate rating criteria.

As noted, the Veteran's right-sided radiculopathy is currently evaluated as 20 percent and 30 percent disabling during the appeal.  Under Diagnostic Code 8520 a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  In light of the foregoing, and especially given the frequency that the veteran receives epidural injections to treat his right lower extremity pain, the Board finds that he warrants a 40 percent rating under Diagnostic Code 8520.

As outlined in 38 C.F.R. § 4.124a, DC 8521, complete paralysis of the external popliteal, or common peroneal, nerve warrants a 40 percent evaluation, which is the maximum rating under this DC.  Complete paralysis may be characterized by the following symptoms: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, the loss of extension (dorsal flexion) of the proximal phalanges of toes; the loss of foot abduction and weakened adduction; or anesthesia covers the entire dorsum of the foot and toes.  Id.  Incomplete paralysis of the common peroneal nerve warrants a 30 percent evaluation if it is severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is mild.  Id.

The Board notes that words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In November 2009, VA provided an examination during which the Veteran reported that he experiences significant chronic pain from which he is unable to get relief.  His pain is productive of cramping, which affects his ability to sleep, and has resulted in a stooped over appearance and limp.  The examiner noted that the Veteran has a pelvic tilt, slow gait due to pain, and is unable to drive a car.

The examiner noted that an electromyogram (EMG) study that was conducted during the previous year was negative for motor and sensory radicular signs and there was no evidence of acute denervation at that time.  The examiner also noted, however, that the Veteran's condition worsened since the time the EMG study was conducted.  Upon physical examination of the Veteran's motor system, the examiner noted that the Veteran demonstrated bilateral atrophy of the extensor digitorum brevis muscle, he was areflexic at the knees, and he had motor weakness distally in the extensor digitorum brevis and extensor hallucis longus muscle.  The examiner also noted mild qualitative sensory loss.

During an August 2010 examination of the Veteran's spine, a VA examiner documented the Veteran's reports of pain and either decreased or absent sensation in the right lower extremity.  That examiner reported that the Veteran was areflexic in the right knee and ankle and that he had normal muscle tone without atrophy.

In the report of the Veteran's November 2011 VA examination, the examiner noted that the Veteran presented in a wheelchair and demonstrated mild to severe incomplete paralysis of various nerves in his right lower extremity.  He had moderate pain, severe numbness, and paresthesias and/or dysesthesias.  Physical examination revealed active movement with gravity eliminated during knee extension, ankle plantar flexion, and ankle dorsiflexion.  Sensory examination revealed decreased sensation in the right upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner also noted that, during the examination, the Veteran's right leg made involuntary movements that resulted in spasms and rigidity.

Overall, the Board finds that the symptomatology that is associated with the Veteran's right lower extremity radiculopathy best approximates a rating of 40 percent under Diagnostic Code 8520, which is the maximum evaluation under that code.  In so finding, the Board notes that the examiners who evaluated the Veteran in August 2010 and November 2011 reported that the Veteran did not have muscle atrophy.  The examiner who conducted the November 2011 examination indicated that the Veteran did not have muscle atrophy after she assessed the muscle strength of his knees and ankles.  That examiner did not, however, indicate whether there was evidence of muscle atrophy in the Veteran's right foot or toes.  The August 2010 examiner also failed to make this distinction.  As such, the Board finds that the November 2009 examination report is the most probative evidence of record concerning whether the Veteran has muscle atrophy of the right foot that affects his ability to extend the proximal phalanges of his toes and affords it considerable weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Additionally, the Board finds that while the examiner who conducted the November 2011 examination evaluated the Veteran for symptomatology related to nerve dysfunction that may be rated under other DCs, the Board finds that the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology indicate that the rating criteria under Diagnostic Code 8520 best approximates the symptomatology of the Veteran's right lower extremity disability.  See Butts, 5 Vet. App. at 538.  Moreover, the Board declines to assign additional ratings under other Diagnostic Codes as it would constitute pyramiding.  See 38 C.F.R. § 4.14.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity and symptoms of the Veteran's right lower extremity radiculopathy that have been demonstrated by the evidence that is presently of record.  There is evidence that his disorder is productive of pain and functional impairments, which, as detailed herein, are contemplated by the respective ratings and the applicable rating criteria.  Essentially, there is no lay or medical evidence to suggest the symptomatology and related impact of the disability is not contemplated by the rating assigned and the general rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

Finally, as there is no lay or medical evidence showing that the Veteran is unable to work due to his right lower extremity condition alone, a total disability evaluation based on individual unemployability (TDIU) is not warranted.


ORDER

An initial 40 percent disability rating for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

As previously stated, this remand pertains to the Veteran's entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy, and entitlement to a compensable rating for bilateral hearing loss prior to November 10, 2011 and a rating in excess of 30 percent from November 10, 2011.

Correspondence from the SSA that is dated August 2008 indicates that the Veteran is in receipt of SSI benefits.  However, SSA records have not been associated with the file.  The Board notes that VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions concerning the Veteran's Social Security disability benefits and the supporting medical documents on which any decisions were based.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

Additionally, the Veteran stated during his April 2013 hearing that he continues to receive treatment for his service-connected disabilities at VA facilities.  However, with the exception of November 2011 VA examination reports, the claims file is negative for VA outpatient treatment records dated after September 2010.  Thus, on remand, all pertinent, recent VA treatment records should either be made accessible on Virtual VA or VBMS or be printed and added to the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

2.  Contact the Veteran and request that he identify any additional evidence pertinent to his claims on appeal.  Based on his response, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request to obtain records would be futile.  Obtain complete copies of VA outpatient treatment records dated from September 2010 and associate these records with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any records obtained by way of the above development, and after undertaking any other development deemed appropriate, including further VA examinations, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


